IN THE SUPREME COURT OF MISSISSIPPI
                                NO. 95-KP-00617-SCT
WADE HOOKS
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                           05/15/95
TRIAL JUDGE:                                HON. LEE J. HOWARD
COURT FROM WHICH APPEALED:                  CLAY COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     PRO SE
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL

                                            BY: DEWITT T. ALLRED, III
DISTRICT ATTORNEY:                          FORREST ALLGOOD
NATURE OF THE CASE:                         CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                LOWER COURT'S DENIAL OF POST
                                            CONVICTION RELIEF AFFIRMED - 9/11/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                             10/2/97




     BEFORE PRATHER, P.J., ROBERTS AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:




On May 15, 1995, the Circuit Court of Clay County denied Wade Hooks' motion to vacate and set
aside his conviction and sentence for manslaughter. Aggrieved, Hooks appeals to this Court,
assigning as error the following issues.

     I. WHETHER HOOKS' GUILTY PLEA WAS NOT KNOWINGLY, INTELLIGENTLY
     AND VOLUNTARILY MADE.

     II. WHETHER HOOKS RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL.

                                           FACTS
Wade Hooks was charged in the Circuit Court of Clay County with murder in the shooting death of
his wife, Linda, to which charge Hooks pleaded not guilty. On October 14, 1991, the circuit court
granted the State's motion to reduce the charge to manslaughter, to which Hooks pleaded guilty. At
the guilty plea hearing, after determining that Hooks' guilty plea was knowingly, intelligently and
voluntarily made, the circuit court accepted Hooks' plea, convicted him and sentenced him to serve
twenty years in the Mississippi Department of Corrections.

On April 21, 1994, Hooks filed a Motion for Post-Conviction Collateral Relief to Vacate and Set
Aside Conviction and Sentence, in which he argued that his guilty plea was not knowingly,
intelligently and voluntarily made, and that he received ineffective assistance of counsel. After an
evidentiary hearing on April 14, 1995, the circuit court denied Hooks' motion.

                                            DISCUSSION

     I. WHETHER HOOKS' GUILTY PLEA WAS NOT KNOWINGLY, INTELLIGENTLY
     AND VOLUNTARILY MADE.

Hooks' argument under this assignment is based primarily on his assertion that his attorneys, Michael
Farrow and Gawyn Mitchell, promised him that if he pleaded guilty, he would receive a sentence of
five to seven years. He claims that his attorneys made this promise to him just before the guilty plea
hearing in the presence of several other people, whose affidavits Hooks attached in support of his
post-conviction motion. Hooks also asserts that one of his attorneys told him that Mississippi does
not recognize the defense of self-defense. Hooks contends that his guilty plea was made in reliance
on these representations by his attorneys, and that had he known that he could receive a maximum
sentence of twenty years, or that Mississippi recognizes the defense of self-defense, he would not
have pleaded guilty. We find that this argument must fail.

Hooks' Petition to Enter a Plea of Guilty indicates that he knew that if convicted, he could receive a
sentence of up to one year in the county jail or twenty years in the penitentiary. At the guilty plea
hearing, Hooks testified that his attorneys had gone over his petition with him before he signed it,
that he understood everything in the petition, and that his attorneys did not promise him anything to
get him to sign the petition or plead guilty. Hooks asserts that the petition was altered after he signed
it, and that when he signed it, it indicated that he could receive a sentence of five to seven years.

At the evidentiary hearing on Hooks' post-conviction motion, he testified that he remembered being
told by the court at his guilty plea hearing that the maximum sentence he could receive was twenty
years, and that he realized that the court could impose any sentence up to twenty years. Mr. Farrow
testified that he never told Hooks that he would receive a sentence of five to seven years, and that he
fully discussed with Hooks the maximum sentence of twenty years. He further testified that he did
not alter the Petition to Enter a Guilty Plea after Hooks signed it, and that he never told Hooks that
Mississippi does not recognize the defense of self-defense. Mr. Mitchell testified that Mr. Farrow told
Hooks that the maximum sentence Hooks could receive was twenty years, that neither he nor Mr.
Farrow ever told Hooks that he would receive a sentence of five to seven years, that he did not alter
the petition after Hooks signed it, and that he never told Hooks that Mississippi does not recognize
the defense of self-defense.

These issues are factual issues which the circuit court resolved in favor of the State. Our standard of
review under these circumstances is well settled. We will not set aside the findings of a trial court
sitting without a jury unless such findings are clearly erroneous. Schmitt v. State, 560 So. 2d 148,
151 (Miss. 1990). In light of the conflicting evidence presented at the evidentiary hearing, we shall
defer to the circuit court's findings on these issues.

Hooks also contends that he was under the influence of drugs when he pleaded guilty. He asserts that
he was on the drug flexeril, prescribed to him by a doctor after recent heart by-pass surgery, and that
as a result of the drug's influence, his guilty plea was not knowing, intelligent and voluntary. Hooks
did not present any testimony regarding this issue at the evidentiary hearing, despite being offered the
opportunity to do so. He instead relied on his own affidavit attached to his post-conviction motion,
and on an attachment describing the effects of flexeril. However, Hooks indicated on his Petition to
Enter a Guilty Plea, which he signed just before the guilty plea hearing, that he was not at that time
under the influence of any drugs or intoxicants. As previously mentioned, Hooks testified at the guilty
plea hearing that he had gone over the petition with his attorneys and that he understood everything
in it.

The circuit court further questioned Hooks to determine that he understood what he was doing by
pleading guilty, that he was acting of his own free will and accord with no threats or coercion by
anyone, and that he understood that by pleading guilty, he was waiving his right to a trial by jury, his
right against self-incrimination and his right to an appeal. The circuit court was not clearly erroneous
in finding that Hooks' guilty plea was knowingly, intelligently and voluntarily made.

     II. WHETHER HOOKS RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL.

Hooks makes the same arguments here as he does under the first assignment. He contends that his
attorneys rendered ineffective assistance in that they promised him that he would receive a sentence
of five to seven years, they told him that Mississippi does not recognize the defense of self-defense,
and they allowed him to plead guilty while he was under the influence of drugs. As stated above,
however, these arguments are without merit, and thus do not warrant discussion under the ineffective
assistance of counsel analysis.

Hooks also argues that his attorneys failed to investigate the case or interview witnesses. Again,
Hooks offered no testimony regarding this issue at the evidentiary hearing on his post-conviction
motion, but instead relied solely on the allegations in his motion. Mr. Farrow, however, testified that
in preparation of Hooks' defense, he visited Hooks' house on four to six occasions, he and Mr.
Mitchell walked and photographed the crime scene, and he hired a private investigator who reviewed
the file and helped attempt to find eyewitnesses and character witnesses. Hooks has failed to
demonstrate any unprofessional error on the part of his attorneys, without which there can be no
finding of ineffective assistance of counsel. Finding no merit among Hooks' assignments of error, we
affirm the circuit court's denial of his motion to vacate and set aside the conviction and sentence.

LOWER COURT'S DENIAL OF POST CONVICTION RELIEF AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, BANKS, McRAE, ROBERTS
AND SMITH, JJ., CONCUR.